Exhibit 10.1

FLOTEK INDUSTRIES, INC.

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is made as of March 31, 2010 by and
among Flotek Industries, Inc., a Delaware corporation with its principal office
at 2930 W. Sam Houston Parkway North, Suite 300, Houston, Texas 77043 (the
“Company”), the guarantors listed on the signature pages hereto (each a
“Guarantor” and together the “Guarantors”) and the investors listed on the
attached Exhibit A (each an “Investor”, and collectively, the “Investors”).

RECITALS

A. The Company has authorized and outstanding $115 million principal amount of
senior unsecured convertible notes (the “2008 Notes”) issued pursuant to an
indenture dated February 14, 2008, as supplemented by the first supplemental
indenture dated February 14, 2008 (the “2008 Supplement”).

B. The Investors hold 2008 Notes in the amounts listed on Exhibit A, among
others.

C. In connection that certain Amended and Restated Credit Agreement, dated as of
the date hereof (the “Amended Credit Agreement”), the Company and the Investors
wish for the Investors to exchange, in accordance with this Agreement, their
2008 Notes for shares of common stock, par value $0.0001 per share, of the
Company (the “Common Stock”), senior secured convertible notes (the “2010
Notes”) to be issued pursuant to an indenture in the form of Exhibit B and a
first supplemental indenture in the form of Exhibit C (the “2010 Supplement” and
together with the indenture, the “Indenture”), to which the Guarantors are
parties and cash for accrued and unpaid interest on the exchanged 2008 Notes.

D. The issuance by the Company of the Common Stock and the 2010 Notes in
exchange for the 2008 Notes is intended to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”).

E. Contemporaneously with entry into this Agreement, the Company and the
Investors are entering into a Registration Rights Agreement (the “Registration
Rights Agreement”) with respect to the 2010 Notes, the Exchange Shares (as
hereinafter defined) and the Conversion Shares (as hereinafter defined).

TERMS AND CONDITIONS

Now, therefore, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, do hereby agree as follows:

1. Exchange of the Securities.

1.1 Agreement to Exchange At the Closing (as hereinafter defined), each Investor
will deliver to the Company the 2008 Notes in the principal amounts set forth
opposite such Investor’s name on Exhibit A, and the Company will (a) pay to each
Investor cash in the amount of accrued and upaid interest up to (but not
including) the Closing Date on the 2008 Notes being exchanged by such Investor;
and (b) issue and deliver to each Inventor, for each $1,000 principal amount of
2008 Notes being exchanged by such Investor, (i) Common Stock (the “Exchange
Shares” and together with the 2010 Notes issuable upon exchange of the 2008
Notes and the Security Guarantees (as defined in the Indenture), the
“Securities”) in an amount equal to $50.00 divided by the greater of (x) the 95%
of the Volume Weighted Average Price of the Common Stock, as determined using
Bloomberg function VWAP for the 10 consecutive trading days ending two days
before the Closing Date (as hereinafter defined), beginning at 9:30 a.m. (New
York time) on the first day of the period and ending at 4:30 p.m. (New York
time) on the last day of the period, or (y) 95% of the closing price of the
Common Stock on the day before the Closing Date, rounded up to the nearest whole
share, and (ii) 2010 Notes in a principal amount of $900.00, rounded up to the
nearest $1,000.00 principal amount.



--------------------------------------------------------------------------------

1.2 Closing; Closing Date. The completion of the exchange of the 2008 Notes (the
“Closing”) shall be held at 9:00 a.m. (Central Time) as soon as practicable
following the satisfaction of the conditions set forth in Section 4 (the
“Closing Date”), at the offices of Doherty & Doherty LLP, 1717 St. James Place,
Suite 520, Houston, Texas 77056 or at such other time and place as the Company
and Investors may agree.

1.3 Delivery of the 2008 Notes. At the Closing, subject to the terms and
conditions hereof, each Investor will deliver to the Company the 2008 Notes
being exchanged by such Investor by

(i) in respect of a Definitive Security (as defined in the 2008 Supplement), an
Investor must complete and manually sign the Assignment Form on the back of the
Definitive Security, obtain the signature guarantee required thereby and deliver
Definitive Security, together with the Assignment Form, to the Company;

(ii) in respect of a beneficial interest in a Global Security (as defined in the
2008 Supplement), an Investor who is a Beneficial Owner (as defined in the 2008
Supplement) must comply with DTC’s procedures for assigning a beneficial
interest in a Global Security.

1.4 Delivery of the 2010 Notes and the Shares. At the Closing, subject to the
terms and conditions hereof, the Company, and the Guarantors with respect to the
2010 Notes, will (i) deliver to each Investor the principal amount of 2010 Notes
determined in accordance with Section 1.1 in the form set forth in the 2010
Supplement and subject to the legend set forth in Section 3.3, (ii) cause a book
entry to be made in the records of the Company’s transfer agent in the name of
each Investor evidencing (a “Book Entry”) the number of Exchange Shares
determined in accordance with Section 1.1 and subject to the notation or legend
set forth in Section 3.3, and (iii) pay to each Investor an amount in cash equal
to the accrued and unpaid interest on the exchanged 2008 Notes surrendered by
such Investor up to (but not including) the Closing Date.

2. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors hereby jointly and severally represents and warrants to each
Investor:

2.1 Authorization.

(a) All corporate action on the part of the Company and each Guarantor, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement has been taken. The Company and each Guarantor
has the requisite corporate power to enter into this Agreement and carry out and
perform its obligations under the terms of this Agreement. At the Closing, the
Company will have the requisite corporate power to issue and deliver the 2010
Notes, the Exchange Shares and the Common Stock issuable upon conversion of the
2010 Notes (the “Conversion Shares”). At the Closing, each Guarantor will have
the requisite corporate power to provide its guarantee to the 2010 Notes. This
Agreement has been duly authorized, executed and delivered by the Company and
each Guarantor and, upon due execution and delivery by the Investors, this
Agreement will be a valid and binding agreement of the Company and each
Guarantor, enforceable against the Company and each Guarantor in accordance with
its terms (except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles).

(b) The Indenture has been duly authorized by the Company and each Guarantor
and, assuming due authorization, execution and delivery thereof by the Trustee
named therein, when executed and delivered by the Company and each Guarantor,
will constitute a valid and binding instrument enforceable against the Company
and each Guarantor in accordance with its terms (except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by equitable principles).

 

Page 2



--------------------------------------------------------------------------------

(c) The 2010 Notes have been duly authorized by the Company and each Guarantor,
and, when executed and authenticated in accordance with the provisions of the
Indenture and delivered to the Investors in exchange for the 2008 Notes, will
have been duly executed and delivered by the Company and each Guarantor and will
constitute the valid and binding obligations of the Company and each Guarantor
(subject, as to the enforcement of remedies, to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles) entitled to the benefits of the
Indenture and will be convertible into the Conversion Shares in accordance with
their terms. The Security Guarantees (as defined in the Indenture) have been
duly authorized by each Guarantor and, when executed and delivered by each
Guarantor, will constitute a valid and binding instrument enforceable against
each Guarantor in accordance with their terms (except as rights to
indemnification thereunder may be limited by applicable law and except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles).

(d) Each Security Document (as defined in the 2010 Supplement, together with
this Agreement, Indenture and the Registration Rights Agreement, the
“Transaction Documents”) has been duly authorized by the Company and each
Guarantor that is a party thereto and, assuming due authorization, execution and
delivery thereof by the other parties thereto, when executed and delivered by
the Company and the applicable Guarantors, will constitute a valid and binding
instrument enforceable against the Company and the applicable Guarantors in
accordance with their terms (except as rights to indemnification thereunder may
be limited by applicable law and except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles).

(e) The Registration Rights Agreement has been duly authorized and, when
executed and delivered by the Company, assuming due authorization, execution and
delivery thereof by the Investors, will constitute a valid and binding
instrument enforceable against the Company in accordance with its terms (except
as rights to indemnification thereunder may be limited by applicable law and
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles).

2.2 No Conflict with Other Instruments. The execution, delivery and performance
of the Transaction Documents, the issuance and delivery of the Securities, the
issuance of the Conversion Shares upon the conversion of the 2010 Notes and the
consummation of the actions contemplated by the Transaction Documents (which for
all purposes herein shall include conversion of the 2010 Notes) will not
(A) result in any violation of, be in conflict with, or constitute a default
under, with or without the passage of time or the giving of notice: (i) any
provision of the Company’s, or any of its subsidiary’s or any Guarantor’s
Certificate or Articles of Incorporation or Bylaws as in effect on the date
hereof or at the Closing; (ii) any provision of any judgment, arbitration
ruling, decree or order to which the Company, any subsidiary or any Guarantor is
a party or by which any of them is bound; (iii) any bond, debenture, note or
other evidence of indebtedness, or any lease, contract, mortgage, indenture,
deed of trust, loan agreement, joint venture or other agreement, instrument or
commitment to which the Company, any subsidiary or any Guarantor is a party or
by which they or their respective properties are bound; or (iv) any statute,
rule, law or governmental regulation applicable to the Company, any subsidiary
or any Guarantor; or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
properties or assets of the Company, any subsidiary or any Guarantor or any
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any bond, debenture, note or any other evidence of indebtedness or
any indenture, mortgage, deed of trust or any other agreement or instrument to
which the Company, any subsidiary or any Guarantor is a party or by which any of
them is bound or to which any of the property or assets of the Company, any
subsidiary or any Guarantor is

 

Page 3



--------------------------------------------------------------------------------

subject. No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of the
Transaction Documents by the Company or any Guarantor and the valid issuance of
the Securities by the Company and the Guarantors pursuant to this Agreement and
the Indenture, other than such as have been made or obtained and that remain in
full force and effect, and except for the filing of a Form D under the
Securities Act or any notice filings required to be made under state securities
laws.

2.3 Certificate of Incorporation; Bylaws. The Amended and Restated Certificate
of Incorporation of the Company filed with the SEC (as hereinafter defined) as
Exhibit 3.1 to the Company’s Quarterly Report on Form 10-Q for the period ending
September 30, 2009 is a true, correct and complete copy of the Company’s Amended
and Restated Certificate of Incorporation as in effect on the date hereof. The
Bylaws of the Company attached as Appendix F to the Company’s Definitive Proxy
Statement filed with the SEC on September 27, 2001 is a true, correct and
complete copy of the Company’s Bylaws as in effect on the date hereof.

2.4 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted. The Company, each of its subsidiaries, and
each Guarantor has the full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure so to qualify would have a material adverse effect on its or
its subsidiaries’ business, financial condition, properties, operations,
prospects or assets or its ability to perform its obligations under this
Agreement (a “Material Adverse Effect”).

2.5 SEC Filings. The consolidated financial statements contained in each report,
registration statement and definitive proxy statement filed by the Company with
the Securities and Exchange Commission (the “SEC,” and the documents, the
“Company SEC Documents”): (i) complied as to form in all material respects with
the published rules and regulations of the SEC applicable thereto and were
timely filed; (ii) the information contained therein as of the respective dates
thereof did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances under which they were made not
misleading; (iii) were prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods covered, except
as may be indicated in the notes to such financial statements and (in the case
of unaudited statements) as permitted by Form 10-Q of the SEC, and except that
unaudited financial statements may not contain footnotes and are subject to
year-end audit adjustments; and (iv) fairly present the consolidated financial
position of the Company and its subsidiaries as of the respective dates thereof
and the consolidated results of operations cash flows and the changes in
shareholders’ equity of the Company and its subsidiaries for the periods covered
thereby.

2.6 Capitalization. The authorized capital stock of the Company consists of
(i) 80,000,000 shares of Common Stock, of which (A) 25,056,627 shares were
issued and outstanding as of the date of this Agreement, and (B) 12,397,137
shares were reserved for issuance upon the exercise or conversion, as the case
may be, of outstanding options, warrants or other convertible securities as of
the date of this Agreement; and (ii) 100,000 shares of preferred stock, of which
16,000 shares have been designated as Series A Cumulative Convertible Preferred
Stock (the “Series A Preferred Stock”), of which 13,220 shares of Series A
Preferred Stock were issued and outstanding as of the date of this Agreement,
and no shares were reserved for issuance upon the exercise or conversion, as the
case may be, of outstanding options, warrants or other convertible securities.
All issued and outstanding shares of Common Stock and Series A Preferred Stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued and sold in compliance with the registration requirements
(including any exceptions therefrom) of federal and state securities laws or the
applicable statutes of limitation have expired, and were not issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities. Except as set forth herein or the Company SEC Documents, there are
no (i) outstanding rights

 

Page 4



--------------------------------------------------------------------------------

(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or any subsidiary is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the Company
or any subsidiary, other than 1,594,379 options granted to directors and
employees of the Company pursuant to its 2003 Long Term Incentive Plan, 2005
Long Term Incentive Plan or 2007 Long Term Incentive Plan; or (ii) obligations
of the Company to purchase redeem or otherwise acquire any of its outstanding
capital stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof. Except as disclosed in the Company SEC
Documents, there are no anti-dilution or price adjustment provisions, co-sale
rights, registration rights, rights of first refusal or other similar rights
contained in the terms governing any outstanding security of the Company that
will be triggered by the issuance of the Securities or the Conversion Shares.

2.7 2008 Notes. The Conversion Rate (as defined in the 2008 Supplement) for the
2008 Notes is 43.9560 shares of Common Stock per $1,000 principal amount of 2008
Notes. Since the initial issuance of the 2008 Notes, there has been (i) no
transaction that would cause an adjustment to the Conversion Rate pursuant to
Section 9.02 of the 2008 Supplement, and (ii) no Reorganization Event (as
defined in the 2008 Supplement).

2.8 Subsidiaries. Except as set forth in the Company SEC Documents or such
additional entities that are guarantors of the 2010 Notes, the Company does not
presently own or control, directly or indirectly, and has no stock or other
interest as owner or principal in, any other corporation or partnership, joint
venture, association or other business venture or entity (each a “subsidiary”).
Each subsidiary is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite power and authority to carry on its business as now conducted.
All of the outstanding capital stock or other securities of each subsidiary is
owned by the Company, directly or indirectly, free and clear of any liens,
claims, or encumbrances other than pledges of such shares as security under or
in connection with the Amended Credit Agreement and the 2010 Notes.

2.9 Valid Issuance of Securities. The Securities and the Conversion Shares are
duly authorized and, when issued and delivered in accordance with the terms
hereof or of the 2010 Notes, as the case may be, will be duly and validly
authorized and issued, fully paid and nonassessable, free from all taxes, liens,
claims, encumbrances and charges with respect to the issue thereof; provided,
however, that the Securities and the Conversion Shares may be subject to
restrictions on transfer under state and/or federal securities laws or as
otherwise set forth herein. The issuance and delivery of the Securities and the
Conversion Shares in accordance with the terms hereof or the 2010 Notes will not
be subject to preemptive rights of stockholders of the Company. The Conversion
Shares have been duly reserved for issuance upon conversion of the 2010 Notes.

2.10 Offering. Assuming the accuracy of the representations of the Investors in
Section 3.3 of this Agreement on the date hereof, on the Closing Date and solely
as this Section 2.10 relates to the issue of the Conversion Shares on the
date(s) of conversion of the 2010 Notes, the offer and issuance of the
Securities to Investors hereunder and issuance of the Conversion Shares upon the
conversion of the 2010 Notes in accordance with the terms thereof (assuming no
change in applicable law prior to the date the Conversion Shares are issued),
are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act and have been or will be registered or
qualified (or are or will be exempt from registration and qualification) under
the registration, permit or qualification requirements of all applicable state
securities laws. Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales of any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Securities to the Investors or the issuance of the Conversion
Shares upon conversion of the 2010 Notes. Other than the Company SEC Documents,
the Company has not distributed and will not distribute prior to the Closing
Date any offering material in connection with the issuance of the Securities

 

Page 5



--------------------------------------------------------------------------------

or Conversion Shares. The Company has not taken any action to sell, offer for
sale or solicit offers to buy any securities of the Company that would bring the
exchange of the 2008 Notes or the issuance of the Securities or the issuance of
the Conversion Shares upon conversion of the 2010 Notes, within the provisions
of Section 5 of the Securities Act, unless such offer, issuance or sale was or
shall be within the exemptions of Section 4 of the Securities Act.

2.11 Litigation. Except as set forth in the Company SEC Documents, there is no
action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its subsidiaries
that (a) would reasonably be expected to adversely effect the business,
condition, prospects, capitalization, assets, liabilities, operations or
financial performance of the Company or its subsidiaries or (b) would be
required to be disclosed in the Company’s Annual Report on Form 10-K under the
requirements of Item 103 of Regulation S-K. The foregoing includes, without
limitation, any action, suit, proceeding or investigation, pending or
threatened, that questions the validity of the Transaction Documents or the
right of the Company to enter into the Transaction Documents and perform its
obligations hereunder and thereunder. Neither the Company nor any subsidiary nor
any Guarantor is subject to any injunction, judgment, decree or order of any
court, regulatory body, arbitral panel, administrative agency or other
government body that could reasonably be expected to have a Material Adverse
Effect.

2.12 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company or any Guarantor is required in connection with the consummation of the
transactions contemplated by the Transaction Documents, except for notices
required or permitted to be filed with certain state and federal securities
commissions, which notices will be filed on a timely basis.

2.13 No Brokers. Except for any fees payable by the Company to Fig Partners,
LLC, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by the Transaction Documents based on arrangements made by the
Company or any Guarantor.

2.14 Compliance. The Company is not in violation of its Amended and Restated
Certificate of Incorporation or Bylaws. Neither the Company nor any subsidiary
nor any Guarantor has been advised or has reason to believe, that it is not
conducting its business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, including,
without limitation, all applicable local, state and federal environmental laws
and regulations; except where failure to be so in compliance would not have a
Material Adverse Effect. Each of the Company, the subsidiaries and the
Guarantors has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department or body that are currently necessary for the
operation of the business of the Company, the subsidiaries and the Guarantors as
currently conducted, except where the failure to currently possess such
franchises, licenses, certificates and other authorizations would not reasonably
be expected to have a Material Adverse Effect.

2.15 Exchange Act Compliance. The Common Stock is registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and is
listed on the New York Stock Exchange (the “Principal Market”), and, except as
disclosed in the Company SEC Documents, the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting the Common Stock (including the
Exchange Shares and the Conversion Shares) from the Principal Market. Except as
disclosed in the Company SEC Documents, the Company is in compliance with all of
the presently applicable requirements for continued listing of the Common Stock
on the Principal Market. The issuance of the Securities and the Conversion
Shares does not require stockholder approval including, without limitation,
pursuant to the rules and regulations of the Principal Market.

 

Page 6



--------------------------------------------------------------------------------

2.16 Form S-3 Eligibility; Registration Rights Agreements. The Company is
eligible to register the Securities and the Conversion Shares for resale under
the Securities Act by the Investors using a Registration Statement on Form S-3.
Other than as set forth in the Company SEC Documents or as provided under the
Registration Rights Agreement and the Registration Right Agreement related to
the Amended Credit Agreement, the Borrower has not agreed to register any of its
authorized or outstanding securities under the Securities Act.

2.17 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
issuance of the Securities hereunder will be, or will have been, fully paid or
provided for by the Company and the Company will have complied with all laws
imposing such taxes.

2.18 No General Solicitation. Neither the Company, nor any of its affiliates,
nor any Guarantor, nor any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the
issuance of the Securities.

2.19 Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to any
Investor as a result of the transactions contemplated by the Transaction
Documents, including, without limitation, the Company’s issuance of the
Securities and the Conversion Shares and any Investor’s ownership of the
Securities and the Conversion Shares. The Company has not adopted a shareholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

2.20 Security Documents Complete. The Security Documents represent all of the
collateral and guarantee agreements, security agreements, mortgages and other
similar agreements necessary to grant to Investors a valid security interest in
the Collateral (as defined in the 2010 Supplement), which security interest will
rank immediately junior in priority (subject to Permitted Collateral Liens (as
defined in the 2010 Supplement)) to the security interests in the Collateral
securing the Priority Lien Obligations (as defined in the 2010 Supplement).

2.21 Security Interests.

(a) Upon execution and delivery of the Security Documents and the filing of
Uniform Commercial Code financing statements and any other applicable
registrations in the appropriate filing offices, the Investors will obtain a
valid and perfected lien upon and security interest in all right, title and
interest of the Company and the Guarantors in the Collateral (to the extent a
lien upon or security interest in such Collateral may be perfected by
possession, by filings under the Uniform Commercial Code as in effect in any
applicable jurisdiction or by any filings required with the United States Patent
and Trademark Office or United States Copyright Office) as security for the 2010
Notes and the Securities Guarantee (as defined in the Indenture), which security
interest will rank immediately junior in priority (subject to Permitted
Collateral Liens) to the security interests in the Collateral securing the
Priority Lien Obligations.

(b) Upon the execution and delivery of the mortgages to be delivered at Closing
(the “Mortgages”) related to the Mortgaged Property (as used in the Amended
Credit Agreement), such Mortgages will be effective to grant a legal and valid
mortgage lien on all of the mortgagor’s right, title and interest in each of the
Mortgaged Properties thereunder. When the Mortgages are duly recorded in the
proper recorders’ offices or appropriate public records and the mortgage
recording fees and taxes in respect thereof are paid and compliance is otherwise
had with the formal requirements of state or local

 

Page 7



--------------------------------------------------------------------------------

law applicable to the recording of real estate mortgages generally, each such
Mortgage shall constitute a validly perfected and enforceable second-priority
security interest in the related Mortgaged Property, for the ratable benefit of
the holders of the 2010 Notes, subject only to Permitted Collateral Liens and
other encumbrances and exceptions to title expressly set forth therein and
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

3. Representations and Warranties of the Investors. Each Investor, severally and
not jointly, hereby represents and warrants to the Company as follows:

3.1 Legal Power. The Investor has the requisite authority to enter into this
Agreement and to carry out and perform its obligations under the terms of this
Agreement. All action on the Investor’s part required for the lawful execution
and delivery of this Agreement have been or will be effectively taken prior to
the Closing.

3.2 Due Execution. This Agreement has been duly authorized, executed and
delivered by the Investor, and, upon due execution and delivery by the Company,
this Agreement will be a valid and binding agreement of the Investor, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles.

3.3 Investment Representations. In connection with the issuance of the
Securities and Conversion Shares, the Investor, for itself and no other
Investor, makes the following representations:

(a) Investment for Own Account. The Investor is acquiring the Securities and any
Conversion Shares for its own account, not as nominee or agent, and not with a
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act; provided, however, that by
making the representations herein, the Investor does not agree to hold any of
the Securities or the Conversion Shares for any minimum or specific term and
reserves the right to dispose of the securities at any time in accordance with,
or pursuant to, a registration statement or an exemption from the registration
requirements of the Securities Act.

(b) Transfer Restrictions; Legends. The Investor understands that (i) the
Securities and Conversion Shares have not been registered under the Securities
Act; (ii) the Securities and Conversion Shares are being issued pursuant to an
exemption from registration, based in part upon the Company’s reliance upon the
statements and representations made by the Investors in this Agreement, and that
the Securities and Conversion Shares must be held by the Investor indefinitely,
and that the Investor must, therefore, bear the economic risk of such investment
indefinitely, unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration; (iii) each note representing
the 2010 Notes and each certificate representing Exchange Shares or Conversion
Shares will be endorsed with the following legend, and each Book Entry
evidencing Exchange Shares or Conversion Shares shall contain the following
notation, until the earlier of (1) the time at which the Securities or the
Conversion Shares, as applicable, have been sold under a Registration Statement,
or (2) the date on which the Securities or the Conversion Shares, as applicable,
may be immediately sold without registration and without restriction (including
without limitation as to sales volume by each holder thereof) as to the number
of Securities or Conversion Shares, as applicable, to be sold, pursuant to
Rule 144 under the Securities Act or otherwise:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION

 

Page 8



--------------------------------------------------------------------------------

NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE ISSUER, THE REGISTRAR AND THE TRANSFER
AGENT. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT.

(iv) the Company will instruct any transfer agent not to register any transfer
of the Securities or the Conversion Shares (or any portion thereof) until the
applicable time set forth in clause (iii) above unless the conditions specified
in the foregoing legends are satisfied or, if the opinion of counsel referred to
above is to the further effect that such legend is not required in order to
establish compliance with any provisions of the Securities Act or this
Agreement, or other satisfactory assurances of such nature are given to the
Company.

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities or the
Conversion Shares pursuant to a bona fide margin agreement in connection with a
bona fide margin account with a financial institution that is an “accredited
investor,” as defined in Rule 501(a) under the Securities Act, and, if required
under the terms of such agreement or account, the Investor may transfer pledged
or secured Securities or Conversion Shares to the pledgees or secured parties.
Such a pledge or transfer shall not be subject to approval or consent of the
Company and no legal opinion of legal counsel to the pledgee, secured party or
pledgor shall be required in connection with the pledge, but such legal opinion
may be required in connection with a subsequent transfer following default by
the Investor transferee of the pledge. No notice shall be required of such
pledge. At the applicable Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities or Conversion Shares may reasonably request in connection with a
pledge or transfer of the Securities or Conversion Shares including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of Selling Stockholders thereunder.

Book Entries evidencing, and certificates representing, Exchange Shares or
Conversion Shares shall not contain any notation or legend, as applicable,
(including the notation and legend set forth in this Section): (i) following a
sale of such Exchange Shares or Conversion Shares pursuant to an effective
registration statement; (ii) following a sale of such Exchange Shares or
Conversion Shares pursuant to Rule 144, or (iii) while such Exchange Shares or
Conversion Shares are eligible for sale under Rule 144 without volume or manner
of sale limitations, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC). Following such time as
restrictive notations are not required to be made relative to any Book Entry
evidencing, or legends are not required to be placed on certificates
representing, Exchange Shares or Conversion Shares, the Company will
(A) promptly upon a request by an Investor, instruct the transfer agent for the
Company to remove the restrictive notation from Book Entries evidencing such
Exchange Shares or Conversion Shares; and (B) no later than three Trading Days
following the delivery by an Investor to the Company or the Company’s transfer
agent of a certificate representing Exchange Shares or Conversion Shares
containing a restrictive legend, deliver or cause to be delivered to such
Investor a certificate representing such Exchange Shares or Conversion Shares
that is free from all restrictive and other legends.

The Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of a registration statement
covering the Exchange Shares or Conversion

 

Page 9



--------------------------------------------------------------------------------

Shares if required by the Company’s transfer agent to effect the removal of any
notation on the Book Entries evidencing, or legend on the certificates
representing, such Exchange Shares or Conversion Shares. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
Certificates for Exchange Shares or Conversion Shares subject to legend removal
hereunder shall be transmitted by the transfer agent of the Company to the
Investors by crediting the account of the Investor’s prime broker with the
Depository Trust Company system.

Each Investor, severally and not jointly with the other Investors, agrees that
the removal of the restrictive notation on the Book Entries evidencing, or
legend from certificates representing, Exchange Shares or Conversion Shares, as
set forth in this Section 3.2(b), is predicated upon the Company’s reliance that
the Investor will sell any Exchange Shares or Conversion Shares pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom.

(c) Financial Sophistication. The Investor has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in connection with the transactions contemplated in this
Agreement.

(d) Accredited Investor Status. The Investor is an “accredited investor” as such
term is defined in Rule 501(a) under the Securities Act.

(e) Residency. The Investor is organized under the laws of the state set forth
beneath such Investor’s name on the signature page attached hereto, and its
principal place of operations is in the state set forth beneath such Investor’s
name on the signature page attached hereto.

3.4 No Investment, Tax or Legal Advice. Each Investor understands that nothing
in the Company SEC Documents, this Agreement, or any other materials presented
to the Investor in connection with the issuance of the Securities constitutes
legal, tax or investment advice. Each Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Securities.

3.5 Additional Acknowledgement. Each Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. Each Investor acknowledges that it has not taken any actions
that would deem the Investors to be members of a “group” for purposes of
Section 13(d) of the Exchange Act.

4. Conditions to Closing.

4.1 Conditions to Obligations of Investors at Closing. Each Investor’s
obligation to exchange 2008 Notes for the Securities at the Closing is subject
to the fulfillment to that Investor’s reasonable satisfaction, on or prior to
the Closing, of all of the following conditions, any of which may be waived by
such Investor:

(a) Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 2 shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of the Closing Date and the Company
shall have performed and complied with all obligations and conditions herein
required to be performed or complied with by it on or prior to the Closing in
all material respects and a certificate duly executed by an officer of the
Company, to the effect of the foregoing, shall be delivered to the Investors.

(b) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to counsel to the Investor, and

 

Page 10



--------------------------------------------------------------------------------

counsel to the Investor shall have received all such counterpart originals or
certified or other copies of such documents as they may reasonably request. The
Company shall have delivered (or caused to have been delivered) to each
Investor, the certificates required by this Agreement. The Conversion Shares
shall have been duly authorized and reserved for issuance upon conversion of the
2010 Notes.

(c) Qualifications, Legal Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state that are required in connection with the lawful exchange of the
2008 Notes and issuance of the Securities and Conversion Shares shall have been
duly obtained and shall be effective on and as of the Closing. No stop order or
other order enjoining the exchange of the 2008 Notes or the issuance of the
Securities or Conversion Shares shall have been issued and no proceedings for
such purpose shall be pending or, to the knowledge of the Company, threatened by
the SEC, or any commissioner of corporations or similar officer of any state
having jurisdiction over this transaction. At the time of the Closing, the
exchange of the 2008 Notes and the issuance of the Securities and Conversion
Shares shall be legally permitted by all laws and regulations to which Investors
and the Company are subject. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

(d) Execution of Agreements. The Company shall have executed this Agreement and
the Registration Rights Agreement and have delivered such agreements to the
Investors.

(e) Secretary’s Certificate. The Company shall have delivered to the Investors a
certificate of the Secretary of the Company certifying as to the truth and
accuracy of the resolutions of the board of directors relating to the
transaction contemplated hereby (a copy of which shall be included with such
certificate).

(f) Trading and Listing. Trading and listing of the Company’s common stock on
the Principal Market shall not have been suspended by the SEC or the Principal
Market.

(g) Market Listing. The Company will comply with all of the requirements of the
Financial Industry Regulatory Authority, Inc. and the Principal Market with
respect to the issuance of the Securities and the Conversion Shares and shall
have, or will, list the Exchange Shares and the Conversion Shares on the
Principal Market prior to, or on, the date of issuance thereof.

(h) Blue Sky. The Company shall have obtained all necessary “blue sky” law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the exchange of the 2008 Notes and the issuance of the
Securities and issuance of the Conversion Shares upon the conversion of the 2010
Notes.

(i) Material Adverse Change. Since the date of this Agreement, there shall not
have occurred any event which results in a Material Adverse Effect.

(j) Change in Conversion Rate. Since the date of this Agreement, there shall not
have occurred any event that would cause an adjustment to the Conversions Rate
(as defined in the 2008 Supplement) pursuant to Section 9.02 of the 2008
Supplement, and (ii) no Reorganization Event (as defined in the 2008
Supplement).

(k) Opinion. The Company shall have delivered to Investors the opinion of
Andrews Kurth, LLP, counsel to the Company, dated as of the Closing Date in
substantially the form attached hereto as Exhibit D.

4.2 Conditions to Obligations of the Company. The Company’s obligation to
exchange the 2008 Notes and issue the Securities at the Closing is subject to
the fulfillment to the Company’s reasonable satisfaction, on or prior to the
Closing of the following conditions, any of which may be waived by the Company:

(a) Representations and Warranties True. The representations and warranties made
by the Investors in Section 3 shall be true and correct in all material respects
on the Closing Date with the same force and effect as if they had been made on
and as of said date.

 

Page 11



--------------------------------------------------------------------------------

(b) Performance of Obligations. The Investors shall have performed and complied
with all agreements and conditions herein required to be performed or complied
with by them on or before the Closing in all material respects.

(c) Qualifications, Legal Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state that are required in connection with the lawful exchange of the
2008 Notes and issuance of the Securities and Conversion Shares shall have been
duly obtained and shall be effective on and as of the Closing. No stop order or
other order enjoining the conversion of the Notes or the issuance of the
Securities or Conversion Shares shall have been issued and no proceedings for
such purpose shall be pending or, to the knowledge of the Company, threatened by
the SEC, or any commissioner of corporations or similar officer of any state
having jurisdiction over this transaction. At the time of the Closing,
conversion of the Notes and issuance of the Securities and the Conversion Shares
shall be legally permitted by all laws and regulations to which the Investors
and the Company are subject. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

(d) Execution of Agreements. The Investors shall have executed this Agreement
and the Registration Rights Agreement and delivered this Agreement and the
Registration Rights Agreement to the Company.

5. Additional Covenants.

5.1 Reporting Status. With a view to making available to the Investors the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Securities and Conversion Shares to the public without registration, the
Company agrees to use its best efforts to file with the SEC, in a timely manner
all reports and other documents required of the Company under the Exchange Act.
The Company will otherwise take such further action as an Investor may
reasonably request, all to the extent required from time to time to enable such
Investor to sell the Securities and Conversion Shares without registration under
the Securities Act or any successor rule or regulation adopted by the SEC.

5.2 Listing. So long as an Investor owns any of the Securities or Conversion
Shares, the Company will use its reasonable best efforts to maintain the
automated quotation of its Common Stock, including the Exchange Shares and
Conversion Shares, on the Principal Market or an alternative listing on the
NASDAQ Stock Market or, if such quotation on the Principal Market or the NASDAQ
Stock Market is not possible, qualification for trading on the OTCBB, and will
comply in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Financial Industry Regulatory
Authority, Inc. and such exchange or listing, if applicable.

5.3 Non-Public Information. The Company covenants and agrees that neither it nor
any other person acting on its behalf will provide any Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Investor shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Investor shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

 

Page 12



--------------------------------------------------------------------------------

6. Additional Securities Law Matters.

6.1 Limits on Additional Issuances. The Company will not, for a period of six
months following the Closing Date, offer for sale or sell any securities unless,
in the opinion of the Company’s counsel, such offer or sale does not jeopardize
the availability of exemptions from the registration and qualification
requirements under applicable securities laws with respect to the securities
being offered hereby. Except for the issuance of common stock under the Amended
Credit Agreement, stock options under the Company’s stock option plans, the
issuance of common stock upon exercise of outstanding options, warrants and
convertible securities, the issuance of common stock purchase warrants, and the
offering contemplated hereby, the Company has not engaged in any offering of
equity securities during the six months prior to the date of this Agreement. The
foregoing provisions shall not prevent the Company from filing a “shelf”
registration statement pursuant to Rule 415 under the Securities Act, but the
foregoing provisions shall apply to any sale of securities thereunder.

6.2 Form D and State Securities Filings. If applicable, the Company will file
with the SEC a Notice of Sale of Securities on Form D with respect to the
Securities, as required under Regulation D under the Securities Act, no later
than 15 days after the Closing Date. The Company will promptly and timely file
all documents and pay all filing fees required by any states’ securities laws in
connection with the issuance of Securities.

6.3 Supplying Information. For so long as the Securities remain outstanding and
are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will furnish to holders of the Securities and
prospective purchasers of the Securities designated by such holders, upon the
request of such holders or such prospective purchasers, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to and in compliance with Section 13 or 15(d) of the
Exchange Act.

7. Miscellaneous.

7.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the choice
of law provisions thereof, and the federal laws of the United States.

7.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

7.3 Entire Agreement. The Transaction Documents and the exhibits thereto, and
the other documents delivered pursuant thereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth therein. Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties thereto and their respective
successors and assigns, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided therein.

7.4 Severability. In the event any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

7.5 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and Investors representing a majority of the
Securities (determined as if the 2010 Notes had been converted to Common Stock)
and the

 

Page 13



--------------------------------------------------------------------------------

Conversion Shares. Any amendment or waiver effected in accordance with this
Section 7.5 shall be binding upon any holder of any Securities purchased under
this Agreement (including securities into which such Securities have been
converted), each future holder of all such securities, and the Company.

7.6 Fees and Expenses. The Company agrees to pay on demand (i) all reasonable
out-of-pocket costs and expenses of each Investor (including outside counsel
fees and expenses of each Investor) in connection with the preparation,
execution and delivery and of this Agreement and the related documents, and
(ii) all costs and expenses, if any, of each Investor (including outside counsel
fees and expenses of each Investor) in connection with the enforcement (whether
through negotiations, legal proceedings, or otherwise) of this Agreement and the
related documents.

7.7 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, upon the business day received, (ii) if delivered by
nationally recognized overnight carrier, one business day after timely delivery
to such carrier, (iii) if delivered by International Federal Express (or
comparable service), two business days after so mailed, (iv) if delivered by
facsimile, upon electric confirmation of receipt and shall be addressed as
follows, or to such other address or addresses as may have been furnished in
writing by a party to another party pursuant to this paragraph:

if to the Company, to:

 

Flotek Industries, Inc.

Attn: Executive Vice President - Finance

2930 W. Sam Houston Parkway North, Suite 300

Houston, Texas 77043

Facsimile: (713) 726-5363

 

with a copy to:

 

Andrews Kurth, LLP

Attn: W. Mark Young

600 Travis, Suite 4200

Houston, Texas 77002

Facsimile: (713) 238-7111

if to a Guarantor, at its address on the signature page to this Agreement, and
if to an Investor, at its address on the signature page to this Agreement.

7.8 Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investors herein
shall survive the execution of this Agreement, the delivery to the Investor of
the Securities, and a party’s reliance on such representations and warranties
shall not be affected by any investigation made by such party or any information
developed thereby.

7.9 Counterparts. This Agreement may be executed by facsimile signature and in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one instrument.

7.10 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other

 

Page 14



--------------------------------------------------------------------------------

kind of entity, or create a presumption that the Investors are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

[The remainder of this page is intentionally left blank.]

 

Page 15



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

FLOTEK INDUSTRIES, INC. By  

/s/ John Chisholm

  John Chisholm   President



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

TELEDRIFT COMPANY

FLOTEK PAYMASTER, INC.

MATERIAL TRANSLOGISTICS, INC.

PETROVALVE, INC.

TURBECO, INC.

USA PETROVALVE, INC.

FLOTEK INTERNATIONAL, INC.

PADKO INTERNATIONAL INCORPORATED

FLOTEK ECUADOR MANAGEMENT, LLC

FLOTEK ECUADOR INVESTMENTS, LLC

By  

/s/ John Chisholm

  John Chisholm   President

Address for Notice:

2930 W. Sam Houston Parkway North, Suite 300

Houston, Texas 77043

Attn:   Jempy Neyman Telephone:   (713) 726-5370 Facsimile:   (713) 726-5363

 

SOONER ENERGY SERVICES, LLC

CESI MANUFACTURING, LLC

CESI CHEMICAL, INC.

By  

/s/ John Chisholm

  John Chisholm   Chief Executive Officer

 

Address for Notice:

2930 W. Sam Houston Parkway North, Suite 300

Houston, Texas 77043

Attn:   Jempy Neyman Telephone:   (713) 726-5370 Facsimile:   (713) 726-5363



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

FLOTEK INDUSTRIES FZE By  

/s/ John Chisholm

  John Chisholm   President

 

Address for Notice:

2930 W. Sam Houston Parkway North, Suite 300

Houston, Texas 77043

Attn:   Jempy Neyman Telephone:   (713) 726-5370 Facsimile:   (713) 726-5363



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

WHITEBOX HEDGED HIGH YIELD PARTNERS, LP

By:   Whitebox Hedged High Yield Advisors, LLC Its:   General Partner By:  
Whitebox Advisors LLC Its:   Managing Member By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Legal Officer

 

Tax Identification No.:                                               State of
Organization: British Virgin Islands State of Principal Place of Operations:
Minnesota

 

Address for Notice: c/o Whitebox Advisors LLC 3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416 Attention: Jake Mercer Telephone: 612-253-6049 Facsimile:
612-253-6100 Delivery Instructions (if different from above):

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

IAM MINI-FUND 14 LIMITED By:   Whitebox Advisors LLC Its:   Investment Manager
By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Legal Officer

 

Tax Identification No.:                                               State of
Organization: Cayman Islands State of Principal Place of Operations:
                    

 

Address for Notice: c/o Whitebox Advisors LLC 3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416 Attention: Jake Mercer Telephone: 612-253-6049 Facsimile:
612-253-6100 Delivery Instructions (if different from above):

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

PANDORA SELECT PARTNERS, LP By:   Pandora Select Advisors, LLC Its:   General
Partner By:   Whitebox Advisors LLC Its:   Managing Member By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Legal Officer

 

Tax Identification No.:                                               State of
Organization: British Virgin Islands State of Principal Place of Operations:
Minnesota

 

Address for Notice: c/o Whitebox Advisors LLC 3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416 Attention: Jake Mercer Telephone: 612-253-6049 Facsimile:
612-253-6100 Delivery Instructions (if different from above):

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

WHITEBOX SPECIAL OPPORTUNITIES FUND, LP – SERIES B

By:   Whitebox Special Opportunities Advisors, LLC Its:   General Partner By:  
Whitebox Advisors LLC Its:   Managing Member By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Legal Officer

 

Tax Identification No.:                                               State of
Organization: British Virgin Islands State of Principal Place of Operations:
Minnesota

 

Address for Notice: c/o Whitebox Advisors LLC 3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416 Attention: Jake Mercer Telephone: 612-253-6049 Facsimile:
612-253-6100 Delivery Instructions (if different from above):

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

WHITEBOX COMBINED PARTNERS, LP By:   Whitebox Combined Advisors, LLC Its:  
General Partner By:   Whitebox Advisors LLC Its:   Managing Member By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Legal Officer

 

Tax Identification No.:                                               State of
Organization: British Virgin Islands State of Principal Place of Operations:
Minnesota

 

Address for Notice: c/o Whitebox Advisors LLC 3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416 Attention: Jake Mercer Telephone: 612-253-6049 Facsimile:
612-253-6100

 

Delivery Instructions (if different from above):

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP

By:   Whitebox Convertible Arbitrage Advisors, LLC Its:   General Partner By:  
Whitebox Advisors LLC Its:   Managing Member By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Legal Officer

 

Tax Identification No.:                                               State of
Organization: British Virgin Islands State of Principal Place of Operations:
Minnesota

 

Address for Notice: c/o Whitebox Advisors LLC 3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416 Attention: Jake Mercer Telephone: 612-253-6049 Facsimile:
612-253-6100

 

Delivery Instructions (if different from above):

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

In witness whereof, the foregoing Exchange Agreement is hereby executed as of
the date first above written.

 

WHITEBOX INTERMARKET PARTNERS LP By:   Whitebox Intermarket Advisors LLC Its:  
General Partner By:   Whitebox Advisors LLC Its:   Managing Member By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Chief Legal Officer

 

Tax Identification No.:                                               State of
Organization: British Virgin Islands State of Principal Place of Operations:
Minnesota

 

Address for Notice: c/o Whitebox Advisors LLC 3033 Excelsior Blvd., Suite 300
Minneapolis, MN 55416 Attention: Jake Mercer Telephone: 612-253-6049 Facsimile:
612-253-6100

 

Delivery Instructions (if different from above):

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 



--------------------------------------------------------------------------------

ECF VALUE FUND, L.P. By:   Gates Capital Partners, L.P. Its:   General Partner
By:   Gates Capital Management, Inc. Its:   General Partner By:  

/s/ Jeffrey L. Gates

Name:   Jeffrey L. Gates Title:   President ECF VALUE FUND II, L.P. By:   Gates
Capital Partners, L.P. Its:   General Partner By:   Gates Capital Management,
Inc. Its:   General Partner By:  

/s/ Jeffrey L. Gates

Name:   Jeffrey L. Gates Title:   President ECF VALUE FUND INTERNATIONAL LTD.
By:   Gates Capital Management, Inc. Its:   Investment Advisor By:  

/s/ Jeffrey L. Gates

Name:   Jeffrey L. Gates Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF INVESTORS

 

Investor

   2008 Notes Held    2010 Notes to
be Received

Whitebox Hedged High Yield Partners, LP

   $ 3,724,000    $ 3,352,000

IAM Mini-Fund 14 Limited

   $ 955,000    $ 860,000

Pandora Select Partners, LP

   $ 1,711,000    $ 1,540,000

Whitebox Special Opportunities Fund, LP – Series B

   $ 503,000    $ 453,000

Whitebox Combined Partners, LP

   $ 11,244,000    $ 10,120,000

Whitebox Convertible Arbitrage Partners, LP

   $ 4,196,000    $ 3,777,000

Whitebox Intermarket Partners LP

   $ 167,000    $ 151,000

ECF Value Fund, L.P.

   $ 8,892,000    $ 8,003,00

ECF Value Fund II, L.P.

   $ 5,612,000    $ 5,051,000

ECF Value Fund International Ltd.

   $ 2,696,400    $ 2,697,000